Case 2:19-sw-00355-CKD Document 2 Filed 08/05/19 Page 1 of 7

AO 93 (Rev. 11/13) Search and Seizure Warrant
UNITED STATES DISTRICT court C E C

AUG 05 2019

U.S. DISTRICT COURT

Eastern District of California aacteen ‘DISTRICT OF CALIFORNIA
ev
We — —

Case No.

 

 

for the

In the Matter of the Search of

INFORMATION ASSOCIATED WITH
canuseeme57@icloud.com, onlyldaddy4u@icloud.com,
and ognunes100@icloud.com THAT IS STORED AT
PREMISES CONTROLLED BY Apple, Inc.

2:19-SW-359 CKD. -..

 

 

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of California
(identify the person or describe the property to be searched and give its location):

 

SEE ATTACHMENT A, attached hereto and incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.

ou
YOU ARE COMMANDED to execute this warrant on or before = /a/; QO / g (not to exceed 14 days)

CO in the daytime 6:00 a.m. to 10:00 p.m. M@ at any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.

O Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box) ,

Ofor days (not to exceed 30) (1 until, the facts justifying, the later specific date of

Date and time issued: uf 25/20 q Capt hors

[: ZY pr~ Judge’s signature {f
City and state: Sacramento, California Kendat-t-Newmen-t+S. Magistrate Judge

Printed name and title

Carolyn K. Delaney
_U.S. Magistrate Judge

 

 

 

 
Case 2:19-sw-00355-CKD Document 2

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) (modified)

Filed 08/05/19 Page 2 of 7

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
Z19-5u-asckb | T/24/19_ 1060 Boole lic
aN

 

Inventory made in the presence of :
Heol PQ (& / (IC,

 

 

Inventory of the property taken and name of any person(s) seized:

T him DUE wit Fold e(—
1924 U FOL Production _

/f0S 151182.

 

Certification

 

 

I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.

 

Subscribed, sworn to, and returned before me

KLLS

UN Signature of Judge

this date.

YR“) F

Date TT

 

 

 

 
 

Case 2:19-sw-00355-CKD Document 2 Filed 08/05/19 Page 3 of 7

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the account(s) with the following
email identifiers: canuseeme57@icloud.com, onlyldaddy4u@icloud.com, and
ognunes100@icloud.com, which is/are stored at premises controlled by Apple, Inc., a company

headquartered at Apple Inc., 1 Infinite Loop, Cupertino, CA 95014.

 
 

Case 2:19-sw-00355-CKD Document 2 Filed 08/05/19 Page 4 of 7

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Apple, Inc. (the “Provider”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of Apple, regardless of whether such information is located within or outside
of the United States, including any messages, records, files, logs, or information that have been
deleted but are still available to Apple, or have been preserved pursuant to a request made under
18 U.S.C. § 2703(f), Apple is required to disclose the following information to the government,
in unencrypted form whenever available, for each account or identifier listed in Attachment A
for the period June 1, 2018 to the present:

a. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers, email addresses (including primary,
alternate, rescue, and notification email addresses, and verification information for each email
address), the date on which the account was created, the length of service, the IP address used to
register the account, account status, associated devices, methods of connecting, and means and
source of payment (including any credit or bank account numbers);

b. All records or other information regarding the devices associated with, or used in
connection with, the account (including all current and past trusted or authorized iOS devices
and computers, and any devices used to access Apple services), including serial numbers, Unique
Device Identifiers (‘UDID”), Advertising Identifiers (“IDFA”), Global Unique Identifiers
(“GUID”), Media Access Control (“MAC”) addresses, Integrated Circuit Card ID numbers
(“ICCID”), Electronic Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifiers “‘MEID”), Mobile Identification Numbers (“MIN”), Subscriber

Identity Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network Numbers

 
 

Case 2:19-sw-00355-CKD Document 2 Filed 08/05/19 Page 5 of 7

(“MSISDN”), International Mobile Subscriber Identities (““IMSI”), and International Mobile
Station Equipment Identities (“IMET’);

C. The contents of all emails associated with the account, including stored or
preserved copies of emails sent to and from the account (including all draft emails and deleted
emails), the source and destination addresses associated with each email, the date and time at
which each email was sent, the size and length of each email, and the true and accurate header
information including the actual IP addresses of the sender and the recipient of the emails, and
all attachments;

d. The contents of all instant messages associated with the account, including stored
or preserved copies of instant messages (including iMessages, SMS messages, and MMS
messages) sent to and from the account (including all draft and deleted messages), the source and
destination account or phone number associated with each instant message, the date and time at
which each instant message was sent, the size and length of each instant message, the actual IP
addresses of the sender and the recipient of each instant message, and the media, if any, attached
to each instant message;

e. The contents of all files and other records stored on iCloud, including all iOS
device backups, all Apple and third-party app data, all files and other records related to iCloud
Mail, iCloud Photo Sharing, My Photo Stream, iCloud Photo Library, iCloud Drive, iWork
(including Pages, Numbers, Keynote, and Notes), iCloud Tabs and bookmarks, and iCloud
Keychain, and all address books, contact and buddy lists, notes, reminders, calendar entries,
images, videos, voicemails, device settings, and bookmarks;

f. All activity, connection, and transactional logs for the account (with associated IP
addresses including source port numbers), including FaceTime call invitation logs, messaging
and query logs (including iMessage, SMS, and MMS messages), mail logs, iCloud logs, iTunes

Store and App Store logs (including purchases, downloads, and updates of Apple and third-party

 
 

Case 2:19-sw-00355-CKD Document 2 Filed 08/05/19 Page 6 of 7

(b)

(c)

(d)

(e)

(f)

(g)

(h)

(i)

()

(k)

Evidence indicating how and when the account was accessed or used, to
determine the chronological and geographic context of account access, use and
events relating to the crime under investigation and the account subscriber,

Any records pertaining to the means and source of payment for services
(including any credit card or bank account number or digital money transfer
account information);

Evidence indicating the account subscriber’s state of mind as it relates to the
crime under investigation;

Evidence that may identify any co-conspirators or aiders and abettors, including
records that help reveal their whereabouts;

Evidence of the use of an identity not associated with the e-mail address being
utilized in furtherance of the violations;

The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s);

Evidence the e-mail user knew that the property of a financial transaction
represented the proceeds of some form of unlawful activities and/or attempts to
conduct such a financial transaction;

Records or communications from any financial institution regarding accounts,
credit cards, debit cards, merchant accounts, online money transfer services,
banks or any financial institution associated with the violations;
Communications between members of a fraud scheme in furtherance of or
discussing the scheme including but not limited members associated with the
scheme and fruits of the scheme;

Any communication with payment processors including but not limited to

Worldpay/Vantiv;

 
 

Case 2:19-sw-00355-CKD Document 2 Filed 08/05/19 Page 7 of 7

apps), My Apple ID and iForgot logs, sign-on logs for all Apple services, Game Center logs,
Find My iPhone and Find My Friends logs, logs associated with web-based access of Apple
services (including all associated identifiers), and logs associated with iOS device purchase,
activation, and upgrades;

g. All records and information regarding locations where the account or devices
associated with the account were accessed, including al] data stored in connection with Location
Services, Find My iPhone, Find My Friends, and Apple Maps;

h. All records pertaining to the types of service used;

i. All records pertaining to communications between Apple and any person
regarding the account, including contacts with support services and records of actions taken; and

j. All files, keys, or other information necessary to decrypt any data produced in an
encrypted form, when available to Apple (including, but not limited to, the keybag.txt and
fileinfolist.txt files).

The Provider is hereby ordered to disclose the above information to the government
within 14 days of service of this warrant.

i. Information to be seized by the government

All information described above in Section I that constitutes evidence, fruits,
instrumentalities of violations of 18 USC §§ 1344 [bank fraud], 1028A [aggravated identity
theft], or 1956 [money laundering], and involving Jonathon Ward (aka Johnathon Ward) or
Monica Nunes and since June 1, 2018, including, for each account or identifier listed on
Attachment A, information pertaining to the following matters:

(a) The identity of the person(s) who created or used the subject account or the

corresponding Apple ID(s), including records that help reveal the whereabouts of

such person(s);

 
